                            IN THE UNITED STATES DISTRICT COURT FOR
                                THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION


 MOUNTAIN VALLEY PIPELINE, LLC,   )
                                  )
           Plaintiff,             )
                                  )
                                  )
 v.                               )                            Case No. 7:17-CV-00492-EKD
                                  )
                                  )
 EASEMENTS TO CONSTRUCT, OPERATE, )
 AND MAINTAIN A NATURAL GAS       )
 PIPELINE OVER TRACTS OF LAND IN  )
 GILES COUNTY, CRAIG COUNTY,      )
 MONTGOMERY COUNTY, ROANOKE       )
 COUNTY, FRANKLIN COUNTY, AND     )
 PITTSYLVANIA COUNTY, VIRGINIA,   )
 et al.,                          )
                                  )
           Defendants.            )

                             NOTICE OF FILING ADDITIONAL EVIDENCE

                       Plaintiff Mountain Valley Pipeline, LLC (“MVP”), by counsel, gives notice

 of the filing of the following additional evidence in support of Plaintiff’s Motion for a

 Preliminary Injunction Against Tree-Sitters on MVP Parcel No. VA-MO-022, Dkt. No.

 1108:

                       1.    On May 29, 2019, the tree-sitters and their supporters again

 prevented MVP from clearing the trees on the Bohon tract. In the process, they assaulted

 a security officer accompanying the tree-clearing crew. See Declaration of Steve McGary

 attached as Exhibit 1.




 Abingdon: 1085404-1
Case 7:17-cv-00492-EKD Document 1262 Filed 05/30/19 Page 1 of 2 Pageid#: 33517
                       2.     This is the second assault on security officers assigned to the

 property. A prior assault is described in Dkt. Nos. 1143-1 and 1143-2.

                                                     Respectfully submitted,

                                                     MOUNTAIN VALLEY PIPELINE, LLC

                                                     By Counsel

 Wade W. Massie
  VSB No. 16616
 Seth M. Land
  VSB No. 75101
 PENN, STUART & ESKRIDGE
 P. O. Box 2288
 Abingdon, VA 24212
 Telephone: 276-628-5151
 Facsimile: 276-628-5621
 wmassie@pennstuart.com
 sland@pennstuart.com

 By /s/ Wade W. Massie
        Wade W. Massie

                                       CERTIFICATE OF SERVICE

                       I hereby certify that, on this 30th day of May, 2019, the foregoing notice

 was electronically filed with the Clerk of the Court using the CM/ECF system, which will

 send notification of such filing to counsel of record.


                                                            /s/ Wade W. Massie
                                                               Wade W. Massie




                                                      2
 Abingdon: 1085404-1
Case 7:17-cv-00492-EKD Document 1262 Filed 05/30/19 Page 2 of 2 Pageid#: 33518
